 Case 1:19-cv-00091-JTN-ESC ECF No. 14 filed 03/05/19 PageID.218 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 JOHNNY DEWAYNE AARON, et al.,

        Plaintiffs,
                                                                     Case No. 1:19-cv-91
 v.
                                                                     HON. JANET T. NEFF
 TONY MOULATSIOTIS, et al.,

        Defendants.
 ____________________________/


                                            ORDER

       This is a civil action brought by three pro se litigants. Plaintiffs filed an ex parte motion

for temporary restraining order. The matter was referred to the Magistrate Judge, who issued a

Report and Recommendation on February 13, 2019, recommending that this Court deny the

motion. The Report and Recommendation was duly served on the parties. No objections have

been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 5) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for temporary restraining order (ECF No.

4) is DENIED.



Dated: March 5, 2019                                           /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge
